Citation Nr: 0215878	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  96-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a right knee 
disorder.

2. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel





INTRODUCTION

The veteran had active service from October 1972 to December 
1973, February 1975 to December 1975, and December 1977 to 
March 1984.  

This matter comes back before the Board of Veterans' Appeals 
(BVA or Board) following a Board Remand of February 2001.  
This matter was originally on appeal from a November 1994 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1. The evidence does not show a nexus between a right knee 
disorder and service.

2. The evidence does not show a nexus between a left knee 
disorder and service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).

2.  A right knee disorder was not incurred in or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.303 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The February 2001 Remand asked the RO to contact the veteran 
and request that he identify providers and dates of treatment 
for all treatment received for his claimed bilateral knee 
disorder from December 1999 to the present.  After obtaining 
any necessary consent, the RO was instructed to obtain any 
medical records that had not already been obtained and to 
inform the veteran if the RO was unsuccessful in obtaining 
any records identified by the veteran.  Also, the RO was 
asked to provide the veteran with an orthopedics examination, 
and instructed to have the VA examiner review the veteran's 
claims file, examine the veteran, and offer an opinion 
supported by a rationale as to the etiology of any bilateral 
knee disorder.  

In this regard, the claims folder indicates that subsequent 
to the Board's Remand, the RO contacted the veteran by letter 
dated in September 2001.  Therein, the RO asked the veteran 
to identify any medical providers, VA and non-VA, from which 
he received treatment for his knees.  The RO informed the 
veteran that it would obtain any medical records identified 
by the veteran not previously obtained.   The RO also 
provided the veteran with notice of the Veterans Claim 
Assistance Act of 2000 (VCAA).  The RO scheduled the veteran 
for an examination in April 2002, but the veteran failed to 
report to the examination.  The Board acknowledges that the 
veteran's claims file does not contain a copy of the actual 
notification letter to the veteran informing him of the time, 
date, place of the VA examination scheduled in connection 
with his claim.  There is, however, a presumption of 
regularity of the administrative process in the absence of 
clear evidence to the contrary, and no such evidence is of 
record.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994).  There is no suggestion in the record that the 
veteran was not provided notice of the examination and the 
veteran has not asserted that he was not notified of the 
scheduled examination.  The claims file indicates that notice 
of the examination was mailed to the veteran at his last 
address provided to VA.  Lastly, the RO reviewed the 
veteran's claim and issued a Supplemental Statement of the 
Case (SSOC) in May 2002 and confirmed its prior denial.  The 
SSOC noted that the veteran failed to report for a VA 
examination in May 2002 and that evidence expected from this 
examination which might have been material to the outcome of 
the claim could not be considered.  By a letter dated in May 
2002, the RO gave the veteran the opportunity to make any 
comment desired within 60 days, concerning the SSOC.  
Thereafter, the claims folder was returned to the Board.

The Board finds that based on the foregoing actions, the RO 
complied with the Remand instructions of February 2001.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board is 
satisfied that all appropriate efforts have been made on the 
part of the RO to obtain the requested materials.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, which redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).  This act and implementing 
regulations set forth requirements for assisting a claimant 
in developing the facts pertinent to his or her claim.

The requirements under the new law and regulations have been 
substantially met.  The veteran was provided adequate notice 
as to the evidence needed to substantiate his claims.  Most 
recently, the RO provided the veteran with a copy of the May 
2002 SSOC.  Prior to the Board's Remand, the veteran received 
a copy of the November 1994 rating decision, January 1995 
Statement of the Case, and December 1999 SSOC.  In the 
September 2001 letter, the RO informed the veteran of what 
the evidence must show to establish entitlement to service 
connection.  The RO has also made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  As indicated above, the veteran was asked 
to identify any treatment records pertinent to his claim and 
the veteran was afforded the opportunity to report to a VA 
examination.  Prior to the Board's Remand, the RO obtained 
the veteran's service medical records, private medical 
records identified by the veteran, and VA treatment records, 
as well as afforded the veteran a VA examination in October 
1999.  Finally, the veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal.  In the 
Board's February 2001 remand, the veteran was advised what 
evidence was his responsibility to obtain and what evidence 
VA would obtain.  No further assistance to the veteran in 
this regard appears to be warranted.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Based on the foregoing, the 
Board concludes that the duties to notify and assist have 
been satisfied, and the Board will proceed with appellate 
review.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (a) 
(2001).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be a chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

The veteran's October 1972 service entrance examination 
report, November 1973 and November 1975 service separation 
examination reports, and September 1977 service entrance 
examination report and medical history report are all absent 
any complaints of, or findings of, a disorder associated with 
the knees.  A service medical record dated in March 1983 
shows that the veteran complained of left knee pain.  An 
examination revealed that the ligaments were intact.  There 
was moderate crepitus and left patellar movement, but no 
effusion.  An examination of the right knee was within normal 
limits.  An x-ray of the left knee was within normal limits.  
The examiner's assessment was chondromalacia of the left 
patella.  Treatment was prescribed and a follow-up in two 
weeks was ordered.  The service medical records, however, 
show no further complaints of left knee pain or treatment 
thereof.  The January 1984 separation examination report and 
medical history report show that the veteran reported that he 
had had tricked or locked knees since 1980, the etiology was 
unknown, and he had not sought treatment.  The examiner noted 
that there were no complications or sequelae.  No bilateral 
knee disorder was diagnosed.  

Post-service records show that VA treatment records dated 
from June 1984 to May 1990, private medical records dated in 
February 1984 from Dr. B.L., and a University of Oklahoma 
Hospitals record are all absent any complaints of, or 
treatment for, a bilateral knee disorder. 

Private medical records from Dr. A.H. show that the veteran 
underwent a chondroplasty medial femoral condyle of the left 
knee in September 1987.  Other records dated in September 
1987 and in October 1987, July 1988, September 1988, and 
April 1989 show follow-up treatment.  Records dated in May 
1987 and June 1987 note the right knee, but it is clear from 
subsequently dated records that treatment occurred on the 
left knee.  The September 1987 report on the surgery 
indicated that the veteran sustained an on-the-job injury to 
his left knee in April of 1987.  The postoperative diagnosis 
was flap tear with healing articular cartilage fracture, 
lateral femoral condyle, lateral weightbearing surface.  Dr. 
A.H. also noted on the report that he would anticipate some 
slight permanent impairment of function. 

The veteran underwent a VA examination in December 1988 in 
connection with an unrelated claim.  During that examination, 
the veteran also complained that his left knee hurt and 
popped constantly when he walked.  Buena Vista Correctional 
Facility/Colorado Department of Corrections' medical records 
dated from 1993 to 1999 show that in October 1993, the 
veteran was seen for left arm pain.  During that visit, the 
veteran also related that he had crepitation in his left knee 
and that he underwent a knee scope in 1989 and had cartilage 
removed. 

The October 1999 VA examination report shows that the veteran 
reported that in 1973, he sustained an injury to his right 
knee and that he had no residual symptoms from this injury.  
The veteran related a second injury occurred in 1978 or 1979 
when he fell off of a structure.  He was on crutches for two 
weeks and received no physical therapy.  He continued to 
experience some cracking and popping on a periodic basis.  
The veteran related a third injury to his right knee occurred 
when he fell on-the-job in 1987.  He indicated that he 
continued to have problems with this knee and that he had had 
no surgery.  He complained of cracking and popping, swelling 
once a month, and "giving way" once a week.  In regards to 
the left knee, the veteran reported that in 1986, the veteran 
sustained an injury to his "knees" and that he had an 
arthroscopy surgery in 1987.  The veteran complained of 
cracking, popping, swelling once a month, and "giving way" 
once a week.  An examination of both knees revealed no 
ligament laxity, no joint edema, no pain upon palpation of 
the tibial plateau, and normal range of motion.  The 
diagnoses were right and left knee chronic strain.  The 
examiner noted that he had reviewed the claims file.  He 
opined that the veteran's current right knee problem was most 
likely related to his military service and the injury to his 
left knee according to the veteran's history was probably 
sustained after service and most likely was not related to 
his right knee problem or military service.  

The evidence of record shows that the veteran was treated 
during service for left knee pain and the examiner's 
assessment was chondromalacia of the left patella.  No 
residuals of the examiner's assessment were found on 
examination at separation.  Post-service records do not 
document complaints of left knee pain until after the veteran 
sustained an on-the-job injury in April 1987, which 
necessitated surgery.  The service medical records do not 
document any complaints or treatment referable to the right 
knee.  Post-service records show that the veteran complained 
of right knee pain at the October 1999 VA examination and 
that he related a history of injuries, but there are no 
medical records that document these injuries.  The veteran is 
currently diagnosed with right and left knee chronic strain, 
but there is no medical evidence of a nexus between the 
current disabilities and the veteran's service.  While the 
veteran is competent to describe his subjective symptoms of 
bilateral knee pain, he has not been shown to possess the 
requisite medical expertise needed to render either a 
diagnosis or a competent opinion regarding medical causation.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993);  Espiritu, 
2 Vet. App. at 494-95.  

As the Board discussed in its February 2001 Remand, the 
opinion expressed by the October 1999 examiner is not 
probative as it is contradicted by the evidence of record.  
Although the examiner opined that the veteran's right knee 
disorder was related to service, the service medical records 
are negative for complaints of, or treatment for, a right 
knee injury.  Furthermore, although the service medical 
records indicate that the veteran did complain of left knee 
pain and an assessment of chondromalacia was rendered, the 
examiner opined that the veteran's left knee disorder was not 
related to service.  The Board does not find the examiner's 
opinion to be of any probative weight.  The veteran was 
scheduled for a VA examination of his knees, but he failed to 
report.  The Board must evaluate the veteran's knees on the 
currently available evidence.  In the absence of competent 
medical evidence of a relationship between the currently 
diagnosed right and left knee disorders and service, the 
requirements for establishing service connection therefor 
have not been met.  The Board notes, in reaching this 
determination, that VA's duty to assist the veteran in the 
development of facts pertinent to his claim is not a one-way-
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
In view of his failure to appear for a VA examination 
scheduled in conjunction with, and necessary for the 
adjudication of his claim, service connection for a right and 
left knee disorder must be denied on the basis of the current 
evidence.

The Board has been cognizant of the "benefit of the doubt" 
rule.  However, the preponderance of the evidence is against 
the veteran's claim.  As such, this case does not present 
such a state of balance between the positive evidence and the 
negative evidence to allow for a more favorable 
determination.  See 38 U.S.C.A.            § 5107(b) (West 
Supp. 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

